LudeliNG, C. J.
The plaintiff sues for $10,125, with interest from fifteenth May, 1800, being for salary as coroner for the parish of Orleans, from the first of April, 1885, to the fifteenth of May, 1866, at the rate of $9000 per annum.
The city pleaded a general denial, and averred that if the plaintiff was ever coronor he held his appointment under the military authority, and he was removable at pleasure. That he was duly removed on the first of May, 1865, and his successor qualified and and entered upon the duties of his office shortly afterwards. The defendant further alleged that the salary of the office was reduced from $9000 per annum to $6000 on the third of April, 1865, and that the amount due plaintiff for salary from third April to the first of May was tendered to him, but he refused it.
The facts of this case bring it within the principles governing the cases of D. E. Mandell v. The Mayor and City of New Orleans, and The State ex rel. Handlin v. The Auditor of the State of Louisiana, recently decided.
It appears, from the evidence in this case, however, that for a portion of the time, when he was in office, the plaintiff has not been paid, that is, from third of April to the first of May, 1865, when he was removed.
It is proved that on the third April, 1865, the salary of the office was reduced to $6000 per annum, hence the city owes the plaintiff five hundred dollars, the salary for one month. The prescription of one year pleaded in this case, is inapplicable.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be avoided and reversed, and that there be judgment in favor of' the plaintiff for five hundred dollars, with five per cent, per annum interest thereon from the first of May, 1865, till paid, and the costs incurred in the District Court, and that the plaintiff and appellee pay the costs of appeal.
Rehearing refused.